Rebecca E. Chapman preferred a petition to the Superior Court at the November Term, A. D., 1898, asking that the levy made under said Fieri Facias and the return thereon together with the inquisition held under the same be set aside.
Rule granted to show cause why levy, inquisition and return should not be set aside.
Afterwards the matter coming on to be heard the plaintiff in the rule submitted the following brief :
*446Dower, before assignment, may not be taken in execution.
Graham vs. Moore, 5 Harrington, 318. Davis vs. Wetherell, 13 Allen, 60.
In order that a judgment should create a lien upon the real property of the debtor it is first necessary that it should be capable of collection by execution against such property.
A judgment which'by its terms cannot be enforced against the property of a party cannot become a lien thereon.
In re Boyd, 4 Sawyer (U. S. Circuit Ct.) 262; Schaffer vs. Cadwallader, 36 Penna. St., 126; Black on Judgments, Vol. 1, page 407.
A judgment against a municipal corporation is not a lien on its real estate, because no execution can issue against the land. Black on Judgments, Vol 1, page 407; Schaffer vs. Cadwallader, 36 Penna. St., 126.
Rule made absolute.